Dawson, J.
(dissenting) : The question involved in this case is not touched by our statutes, except in the general provision that the common law, so far as applicable to the conditions and wants of our people, shall remain in force in aid of the general statutes. (Gen. Stat. 1915, § 11829.) It is a rule of the common law that if a tenant for life sows the land and dies before harvest the crop shall inure to the benefit of his estate. It is not suggested that this particular rule of the com*667mon law is unsuitable to Kansas conditions. In II Blackstone * 122, 1 Cooley’s Blackstone, 4th ed., 527, it is said:
“Tenant for life, or his representatives, shall not he prejudiced by any sudden determination of his estate, because such a determination is contingent and uncertain. Therefore if a tenant for his own life sows the lands and dies before harvest, his executors shall have the emblements or profits of the crop: for the estate was determined by the act of God, and it is a maxim in the law that actus Die nemini facit injuriam (the act of God injures no man). The representatives, therefore, of the tenant for life shall have the emblements to compensate for the labor and expense of tilling, manuring and sowing the lands; and also for the encouragement of husbandry, which being a public benefit, tending to the increase and plenty of provisions, ought to have the utmost security and privilege that the law can give it.”
I deem it immaterial whether the life tenant sows the crop with his own hands, or by hired servants, or by a contract with another person for a share of the crop. The important matter is that the life tenant cause the crop to be sown, not the details by which he effects that object. The majority opinion sustains this view and cites ample authorities in its support. It seems to me that that point should settle this case. I therefore dissent.